TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00733-CR


Nicholas Edward Origer, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2001-175, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's untimely motion for extension of time to file brief is granted in part. 
Appellant's counsel, Mr. R. Matthew Kyle, is ordered to tender a brief in this cause no later than July
15, 2002.  No further extension of time will be granted.
It is ordered June 24, 2002. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish